

	

		II

		109th CONGRESS

		1st Session

		S. 2004

		IN THE SENATE OF THE UNITED STATES

		

			November 14, 2005

			Mr. Vitter introduced

			 the following bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To amend title 23, United States Code, to establish a

		  demonstration project to begin correcting structural bridge

		  deficiencies.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Bridge Safety and Repair

			 Demonstration Act of 2005.

		2.FindingsCongress finds that—

			(1)590,750 bridges

			 in the United States are a vital link in a seamless and efficient

			 transportation system, connecting communities, States, and regions;

			(2)14 percent of all

			 bridges in the United States that are 20 feet or longer are structurally

			 deficient;

			(3)as of the date of

			 enactment of this Act, the cost of correcting all bridge deficiencies in the

			 United States is $136,000,000,000;

			(4)faced with budget

			 cutbacks, many States are struggling to maintain an acceptable schedule of

			 maintenance, repair, and replacement of roads and bridges;

			(5)to begin

			 correcting structural bridge deficiencies, a demonstration program is

			 necessary, beginning with States that have significant numbers of structurally

			 deficient bridges; and

			(6)33 percent of the

			 bridges in the State of Louisiana, and a significant percentage of bridges in

			 each of the States of Oklahoma, Rhode Island, Pennsylvania, Missouri,

			 Mississippi, New York, Vermont, West Virginia, Hawaii, Massachusetts, and Maine

			 are structurally deficient or functionally obsolete.

			3.Rural

			 development bridge repair programSection 144 of title 23, United States Code,

			 is amended—

			(1)by redesignating

			 subsection (q) as subsection (r); and

			(2)by adding after

			 subsection (p) the following:

				

					(q)Demonstration

				project

						(1)In

				generalThe Secretary shall provide grants to the State

				departments of transportation for each of the States of Oklahoma, Rhode Island,

				Pennsylvania, Missouri, Mississippi, New York, Vermont, West Virginia, Hawaii,

				Massachusetts, Maine, and Louisiana to provide for the rehabilitation of the

				most structurally deficient off-system bridges in those States.

						(2)ReportNot

				later than October 31, 2006, and annually thereafter, each of the State

				departments of transportation referred to in paragraph (1) shall submit to

				Congress a report describing the number of bridges and extent of corrected

				deficiencies made in the applicable State during the preceding fiscal

				year.

						(3)Authorization

				of appropriationsThere are authorized to be appropriated to

				carry out this subsection—

							(A)$5,000,000 for

				fiscal year 2006;

							(B)$15,000,000 for

				fiscal year 2007; and

							(C)$30,000,000 for

				fiscal year

				2008.

							.

			

